Citation Nr: 1631704	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period from March 17, 2014.

2.  Entitlement to a TDIU as a result of service-connected disabilities for the period prior to March 17, 2014.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to May 1979, and from June 15-30, 1990.

This matter came to the Board of Veterans' Appeals (Board) as part and parcel of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which addressed increased ratings for left hip degenerative arthritis, status post femur fracture with open reduction, internal fixation, and hardware removal, and painful scar of the left thigh.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2014, the Board denied increased ratings for the left hip disability and left thigh scar, and remanded the issue of entitlement to a TDIU.  

The issue of entitlement to a TDIU for the period prior to March 17, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from March 17, 2014, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

For the period from March 17, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for degenerative arthritis, left hip, status post femur fracture with open reduction internal fixation and hardware removal, rated 30 percent disabling from July 12, 1999; painful scar, left hip, rated 10 percent disabling from July 12, 1999; low back strain and degenerative joint disease of the left sacroiliac joint, to include degenerative joint disease and degenerative disc disease of the thoracolumbar spine, associated with the left hip disability, rated 20 percent disabling from March 17, 2014; and, radiculopathy, right lower extremity, rated 10 percent disabling from March 17, 2014.  Application of the Combined Ratings Table as set forth in 38 C.F.R. § 4.25 yields a combined rating of 60 percent from March 17, 2014.  However, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Here, as the record indicates that the Veteran's lumbar spine disability and associated radiculopathy arose from the Veteran's left hip disability and associated scar, the disabilities may be considered as one.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

In his February 2014 and April 2015 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran asserted that he had one to two years of college and worked as a trucker driver from October 2001 to August 9, 2013.  He reported employment as a welder in the 1970s.  He asserted that he stopped working in August 2013 due to his hip and lumbar spine disabilities.  

A VA 21-4192 Request for Employment Information in Connection with Claim for Disability completed by his employer in October 2015 confirms that he worked from January 2003 to August 9, 2013 as a tractor/trailer driver and he stopped working due to retirement.

A September 2015 VA examiner opined that he has limited and painful thoracolumbar and left hip range of motion, left hip weakness and left lower extremity sensory decrease.  These impairments impact all physical labor due to prolonged standing and walking and are likely to aggravate symptoms and weakness impacts activity including getting into and out of a truck which is reported by the Veteran's employer.  Bending and lifting are likely to aggravate symptoms related to these conditions and limited range of motion impacts these activities.  Sedentary employment is limited to part time hours, prolonged sitting is likely to aggravate symptoms of the service-connected left femur condition.  Prolonged sitting is reported by the Veteran to flare up his service-connected conditions.  Prolonged sitting is reported in buddy/lay statements to cause pain.

The Board finds evidentiary support to conclude that the Veteran's service-connected disabilities preclude substantially gainful employment.  As detailed, the Veteran was formerly employed as a truck driver.  Per the VA examiner's opinion and the lay statements of record, physical labor, prolonged standing, prolonged walking, bending and lifting are impacted by his left hip and lumbar spine disabilities.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  

For the above reasons, entitlement to a TDIU is granted, effective March 17, 2014, which corresponds to the date the scheduler criteria for TDIU are met.  The period prior to March 17, 2014 is addressed in the Remand section below.


ORDER

For the period from March 17, 2014, entitlement to a TDIU is granted.


REMAND

For the period prior to March 17, 2014, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU, as his only service-connected disabilities are the left hip (30 percent from July 12, 1999) and the associated painful scar (10 percent from July 12, 1999).  38 C.F.R. § 4.16(b).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").

As detailed hereinabove, the Veteran stopped working as a truck driver on August 9, 2013.  Additionally, as noted above, the September 2015 VA examiner opined that he has limited and painful thoracolumbar and left hip range of motion, left hip weakness and left lower extremity sensory decrease.  These impairments impact all physical labor due to prolonged standing and walking and are likely to aggravate symptoms and weakness impacts activity including getting into and out of a truck which is reported by the Veteran's employer.  Bending and lifting are likely to aggravate symptoms related to these conditions and limited range of motion impacts these activities.  Sedentary employment is limited to part time hours, prolonged sitting is likely to aggravate symptoms of the service-connected left femur condition.  Prolonged sitting is reported by the Veteran to flare up his service-connected conditions.  Prolonged sitting is reported in buddy/lay statements to cause pain.

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment for the period from August 10, 2013 to March 16, 2014.  The Veteran's claim should then be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from August 10, 2013 to March 16, 2014.  The claims file should be made available to the examiner.  The report should be prepared and associated with the claims file.

2.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected left hip disability 
(30 percent disabling from July 12, 1999) and associated painful scar, left hip (10 percent disabling from July 12, 1999) preclude the Veteran from participating in gainful employment for the period from August 10, 2013 to March 16, 2014.

3.  After completion of the above, readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(b) for the period prior to March 17, 2014.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


